Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin F. Salazar appeals the district court’s order denying his repetitive motion for a new trial. The district court had previously denied several motions by Salazar for a new trial, including two motions raising essentially the identical “new evidence” raised in Salazar’s instant motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Salazar, No. 1:06-cr00123-MBS-1 (D.S.C. April 7, 2008 & June 29, 2009). We deny Salazar’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.